Title: The Committee of Secret Correspondence to the American Commissioners, 9 January 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Baltimore 9th January 1777
Captain Hammond having been detained longer than we expected, furnishes us with an opportunity of giving you the information we have since our last received from the Army, thro a Committee of Congress left at Philadelphia; for we have yet had no regular accounts from General Washington. On the 2d. instant, General Washington having received information that the enemy were on their march to attack him at Trenton, ordered two brigades of militia to advance and annoy them on the road leading from Princeton to Trenton, who falling in with the enemy about 3 miles from the latter place, engaged them, but being overpower’d by numbers, made a retreating fight until they joined the main body who were drawn up on the heights west of a bridge that divides the village of Trenton nearly in two parts. The enemy attempting to force the bridge were repulsed with loss by a body of men with artillery placed there to receive them. In the mean time some batteries being opened on the heights soon drove the enemy from that part of the Town possessed by them. Thus the affair ended for that evening. But General Washington having received intelligence that Gen. Howe was in person coming up to join his army with a strong reenforcement, directing fires to be made on the heights to deceive the enemy, decampt at midnight and made a forced march in order to meet Mr. Howe and give him battle before he joined his main body. About 3 miles short of Prince Town, the Van of our army fell in with 600 British Infantry Strongly posted behind a fence, and upon a hill, with artillery. They were attacked, and after a smart Engagement, routed, having lost 200 killed and taken prisonners; among whom, one Colonel, one Major, several Captains and subalterns were slain, and about 20 officers made prisoners. The fugitives were pursued thro Princeton where our army halted a while. In this affair 6 pieces of artillery with abundance of baggage fell into our hands. At Princeton it was learnt that Gen. Howe was not with this party, but that he remained at Brunswick with 3 or 4 thousand men. There being a considerable force in the rear, and our Men greatly fatigued with their march, and their baggage chiefly behind (it having been sent to Burlington) the General proceeded to Sommerset Court house that evening, a little to the Westward of the road leading to Brunswick, and about 7 or 9 miles from that place. Here we understand he expected to be joined by a body of 1500 or 2000 fresh troops and that his intention was to attack Mr. Howe in Brunswick. On friday morning, when the enemy at Trenton missed our army, they returned towards Princeton, but it seems, they left 3000 Hessians behind them, who following afterwards, were so fatigued with travel and want of food, that numbers were left on the road, and were straggling about the country in threes and fours. Many were taken by the Country people and brought in prisoners, many came to Trenton and surrendered themselves. The militia of Jersey were rising generally, and it was thought few of these Hessians would get back again. This is the present state of our information, and we hourly expect a well authenticated account of the whole, and of much greater successes. We shall endeavor to give you the speediest account of what shall further come to our knowledge from good authority. The above relation is taken from a Gentleman who was in the action, and who the Committee write us, is a person of sense and honor. The General has been too much engaged to write, and we suppose waits the final issue: We most earnestly wish you success in your negotiation, and are with perfect esteem, honorable Gentlemen, your most obedient and very humble Servants.
Benj HarrisonRichard Henry Leein secret Committee

P.S. In the engagement near Princeton we lost 15 privates, one Colonel, and Brigadier Gen. Mercer a very good Officer and a worthy Gentleman.

